DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The Action is res e present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. The Action is responsive to the Application filed November 6, 2019. 
3. Please note claims 1-20 are pending and claims 1, 11 and 20 are independent. 
Information Disclosure Statement
4. The information disclosure statements filed November 6, 2019 are in compliance with 37 CFR 1.97(c) and therein have been considered. Its corresponding PTO-1449 have been electronically signed as attached. 
Claim Objections
5. Claims 2 and 12 are objected to because of the following informalities:  
As per claims 2 and 12, the claims recite “… storing a first identified in association with …” in which “identified” seems to be a typographical error of “identifier”.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
6. 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.1. Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
Examples of abstract ideas include certain method for manipulating data; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014). The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
 
As per claims 1-20, the claims are directed to an abstract idea of a mathematical formulas or equations and mathematical calculations in a series of data gathering steps that collect a necessary input for the equations, unionizing the collected information in data tree structure, performing a calculation for known amounts for some time margins and estimating an unknown amount for an another time margin.
The claims also involve series of additional steps such as, storing information, solving one multiplier value to another, and solving equations “analytically”.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide general computer functions that do not add meaningful limits to practicing the abstract idea.
The claim elements in terms of process steps across claims 1-20 merely relate to the aforementioned gathering steps that collect a necessary input for the equation, unionizing the collected information in data tree structure, performing a calculation for some amounts for some time margins and estimating an amount for an another time margin and do not contain an inventive concept that meaningfully limits the abstract idea. Looking at the elements as a combination does not add anything more than the elements analyzed individually.
Therefore, claims 1-20 do not amount to significantly more than the abstract idea itself, and thus are not patent eligible.
6.2. Claims 1-10 are further rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
As per claim 1, the claim recites an apparatus comprising an association controller and commercial solver(s). Based on the Specification, association controller is to generate data structure (tree) and commercial solver(s) is to perform parallel computations on a processor and to determine an estimate. In the Specification, none of the controller or the solver is described as a physically structured hardware components or storage media explicitly. Further, the solver(s) may be implemented using optimization software packet(s) (See [0048]). Without an explicit description as a physically structure hardware, the association controller may be similarly implemented using software modules or software packet(s).
Accordingly, the apparatus as such are clearly not among statutory categories of new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof.  Accordingly, the apparatus comprises components that may be software implemented modules.
However, the software implemented modules fails to fall within a statutory category, therefore, claim 1 is an apparatus being lack of any physically structured components and does not belong to any statutory category.
The apparatus is, at best, functional descriptive material per se.
Descriptive material can be characterized as either “functional descriptive material” or “nonfunctional descriptive material.”  Both types of “descriptive material” are non-statutory when claimed as descriptive material per se, 33 F.3d at 1360, 31 USPQ2d at 1759. When functional descriptive material is recorded on some computer-readable medium, it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized. Compare In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994). 
Merely claiming non-functional descriptive material, i.e., even if stored on a computer-readable medium, in a computer, or on an electromagnetic signal carrier, non-statutory ideas does not make it statutory. See Diehr, 450 U.S. at 185-86, 209 USPQ.
As per claims 2-10, the claims depend upon claim 1 directly or indirectly and inherit the deficiency of being non-statutory without curing the deficiency. Therefore, claims 2-10 are rejected as non-statutory along the same rationale that rejected claim 1. 
Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.1.2. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.1.3. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

7.1.4. For application naming joint inventors, in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.2. Claims 1-20 are rejected under 35 USC § 103 as being unpatentable over
RYAN et al.: “METHOD AND SYSTEM FOR INDEXING OF TIME-SERIES DATA”, (U.S. Patent Application Publication US 20210319002 A1, filed September 3, 2019; and published October 14, 2021, hereafter “RYAN"), in view of 
LeClair et al.: “Method and system for structuring a mortgage”, (U.S. Patent US 8185456 B2, filed May 24, 2006; and issued December 13, 2007, hereafter “LeClair").

As per claim 20, RYAN A teaches method comprising:
generating a tree structure association corresponding to a union of first and second margins of time (See Fig. 4, [0009] and [0090], in another update to the tree structure, in order to accommodate this addition, two new leaf nodes 418, 420 are created with associated time sub-ranges between t.sub.5 and t.sub.6, and between t.sub.6 and t.sub.f respectively, where t.sub.6 is a time falling between t.sub.5 and t.sub.f. Additionally, a new inode 422 is created, corresponding with the time range between t.sub.5 and t.sub.f. The new inode 422 is linked to the existing node 412 (which is converted, as a result, to an inode having a single child link), and the leaf nodes 418, 420 linked as first and second child nodes of the inode 422. It will be noted that, at this point, there is a `gap` in the index, i.e. there is no time-series data in the data store associated with any time between t.sub.4 and t.sub.5 and, accordingly, there are no leaf nodes in the tree structure corresponding with this time sub-range; and identifying one or more time-series data records in the data store not currently indexed. Here adding nodes teaches unionizing tree structures associated with different time margins).
Concerning “wherein a first total audience size exposed to media for the union is known”, RYAN teaches the nodes on the tree representing time series data (such as averages, maxima, minima, variability, and so forth, of data over specified time periods. (See [0078], [0081] and [0084]), in which the data is interpreted a size. However, RYAN does not explicitly teach the data for the tree (or union of sub-trees) is known.
On the other hand, LeClair teaches “wherein a first total audience size exposed to media for the union is known” (See Fig. 3, and col. 15, lines 32-35 and 39-41, the union of the realized amount for income from a time period before the loan contract is formed (solid line 320) and the determined payment amounts for the entire term of the loan (dashed line 318) based on the projected income of the borrower during the periods of the loan term. Here the union of a realized income and a determined (projected) income is a known value).
 It would have been obvious to one having ordinary skill in the art at the time of the Applicant’s application was filed to combine the teaching of LeClair with RYAN reference because RYAN is dedicated to indexing of time-series data and LeClair is dedicated to structuring a collateralized amount such that future constituent amounts is factored into the determination of a total amount due to as an equivalent, and the combined teaching would have enabled RYAN to project future time series data values that would have improved processing speed and resource utilization in applications involving processing of large volumes of time-series data.
RYAN in view of LeClair further teaches: 
a second total audience size exposed to the media for the first margin of time is known (See LeClair: Fig. 3, and col. 15, 39-41, the realized amount for income from a time period before the loan contract is formed (solid line 320) is a known value), and 
a third total audience size exposed to the media for the second margin of time is unknown (See LeClair: Fig. 3, and col. 15, lines 32-35, the determined payment amounts for the entire term of the loan (dashed line 318) based on the projected income of the borrower during the periods of the loan term. Here the projected income is an unknown value); and
performing parallel computations on a processor to determine multipliers by solving equations corresponding to the tree structure association (See LeClair: col. 20, lines 32-36 and 52-56, the lender may limit a different percentage of income from 28% to 36% that a borrower can plan to devote to loan payments, insurance, real estate taxes, and home maintenance to 36%. Here the percentages are the multipliers determined to solve the payment calculation formula or equation associated to time ranges), 
the multipliers corresponding to the first total audience size for the union (See LeClair: col. 24, 27-30, the payment amount for each of the time intervals to be based on a portion of a realized income value measured in the future projected for the then-completed time interval. Here the portion reads on the multipliers applicable for payment calculations), 
the second total audience size for the first margin (See LeClair: col. 20, lines 32-36 and 52-56, and col. 24, 27-30, the lender may limit a different percentage of income from 28% to 36% that a borrower can plan to devote to loan payments; and the payment amount for each of the time intervals to be based on a portion of a realized income value measured in the future for the then-completed time interval. As the percentages vary, the amounts calculated from realized income at the first time margins are varied for resulting different amounts), and 
the third total audience size for the second margin (See LeClair: col. 20, lines 32-36 and 52-56, and col. 24, 27-30, the lender may limit a different percentage of income from 28% to 36% that a borrower can plan to devote to loan payments; and the payment amount for each of the time intervals to be based on a portion of a realized income value measured in the future for the then-completed time interval. As the percentages vary, the amounts calculated from realized income at the first time margins are varied to result different calculated payment amounts for the projected future income at the second time margin); and
determining an estimate for the third total audience size for the second margin of time based on the multipliers (See LeClair: col. 20, lines 32-36 and 52-56, and col. 24, 27-30, the lender may limit a different percentage of income from 28% to 36% that a borrower can plan to devote to loan payments; and the payment amount for each of the time intervals to be based on a portion of a realized income value measured in the future for the then-completed time interval. As the percentages vary, the amounts calculated from realized income at the first time margins are varied to result different calculated payment amounts for the projected future income at the second time margin).

As per claim 1, the claim recites an apparatus comprising an association controller  and one or more commercial solvers (See RYAN: [0038]-[0040], a processor that reads on the controller and the solvers; and at least one memory device accessible via the processor, the memory device further containing a body of program instructions which, when executed by the processor cause the computing system) to perform the steps of the method as recited claim and as rejected under 35 USC § 103 as being unpatentable over RYAN in view of LeClair above.
Therefore, claim 1 is rejected along the same rationale that rejected claim 20.

As per claim 11, the claim recites a non-transitory computer readable storage medium comprising instructions which, when executed, cause a machine (See RYAN: [0038]-[0040], a processor that reads on the controller and the solvers; and at least one memory device accessible via the processor, the memory device further containing a body of program instructions which, when executed by the processor cause the computing system) to perform the steps of the method as recited claim and as rejected under 35 USC § 103 as being unpatentable over RYAN in view of LeClair above.
Therefore, claim 11 is rejected along the same rationale that rejected claim 20.

As per claim 2, RYAN in view of LeClair teaches the apparatus of claim 1, wherein the association controller is to generate the tree structure association by:
storing a first identified (identifier) in association with the first margin (See RYAN: Fig. 4F and [0090], an identified leaf note in association a time range between t1 and t2 ), 
the second margin with a second identifier (See RYAN: Fig. 4F and [0090], an identified leaf note in association a time range between t2 and t3), and 
a third margin with a third identifier (See RYAN: Fig. 4F and [0090], an identified leaf note in association a time range between t3 and t4); and
storing at least one of corresponding descendant nodes or corresponding ancestor nodes in association with the first margin, the second margin, and the union (See RYAN: Fig. 4F and [0090], identified leaf nodes and inodes and their associated time ranges are stored).

As per claim 3, RYAN in view of LeClair teaches the apparatus of claim 1, wherein the equations include 
a first equation corresponding to the first margin (See LeClair: col. 20, lines 32-36 and 52-56, and col. 24, 27-30, the lender may limit a different percentage of income from 28% to 36% that a borrower can plan to devote to loan payments; and the payment amount for each of the time intervals to be based on a portion of a realized income value measured in the future for the then-completed time interval. As the percentages vary, the amounts calculated from realized income, projected income or its union may be varied by different percentages as different multipliers for different periods), 
a second equation corresponding to the second margin (See LeClair: col. 20, lines 32-34, the lender may limit the percentage of income that a borrower can plan to devote to loan payments, insurance, real estate taxes, and home maintenance to 36%), and 
a third equation corresponding to the union (See LeClair: LeClair: col. 20, lines 32-36 and 52-56, and col. 24, 27-30, the lender may limit a different percentage of income from 28% to 36% that a borrower can plan to devote to loan payments; and the payment amount for each of the time intervals to be based on a portion of a realized income value measured in the future for the then-completed time interval. As the percentages vary, the amounts calculated from realized income, projected income or its union may be varied by different percentages as different multipliers for different periods).

As per claim 4, RYAN in view of LeClair teaches the apparatus of claim 3, wherein the one or more commercial solvers are to solve for a first multiplier of the first equation and a second multiplier of the second equation in parallel (See RYAN: [0067], cooperating hardware and software platforms that may be co-located or distributed including physical processors suitable for efficient execution of required programs and algorithms. The execution by processors under cooperated and distributed platform suggests executing equations in parallel).

As per claim 5, RYAN in view of LeClair teaches the apparatus of claim 1, wherein the one or more commercial solvers are to solve the equations iteratively (See RYAN: [0067], cooperating hardware and software platforms that may be co-located or distributed including physical processors suitable for efficient execution of required programs and algorithms. The execution by processors under cooperated and distributed platform suggests executing equations in iteratively).

As per claim 6, RYAN in view of LeClair teaches the apparatus of claim 1, wherein the multipliers include 
a first multiplier corresponding to the first margin (See LeClair: col. 20, lines 32-36 and 52-56, and col. 24, 27-30, the lender may limit a different percentage of income from 28% to 36% that a borrower can plan to devote to loan payments; and the payment amount for each of the time intervals to be based on a portion of a realized income value measured in the future for the then-completed time interval. As the percentages vary, the amounts calculated from realized income, projected income or its union may be varied by different percentages as different multipliers for different periods), 
a second multiplier corresponding to the second margin (See LeClair: col. 20, lines 32-36 and 52-56, and col. 24, 27-30, the lender may limit a different percentage of income from 28% to 36% that a borrower can plan to devote to loan payments; and the payment amount for each of the time intervals to be based on a portion of a realized income value measured in the future for the then-completed time interval. As the percentages vary, the amounts calculated from realized income, projected income or its union may be varied by different percentages as different multipliers for different periods), and 
a third multiplier corresponding to the union (See LeClair: col. 20, lines 32-36 and 52-56, and col. 24, 27-30, the lender may limit a different percentage of income from 28% to 36% that a borrower can plan to devote to loan payments; and the payment amount for each of the time intervals to be based on a portion of a realized income value measured in the future for the then-completed time interval. As the percentages vary, the amounts calculated from realized income, projected income or its union may be varied by different percentages as different multipliers for different periods),  
the one or more commercial solvers to:
set the first multiplier equal to a first variable multiplier (See LeClair: col. 20, lines 32-36 and 52-56, and col. 24, 27-30, the lender may limit a different percentage of income from 28% to 36% that a borrower can plan to devote to loan payments; and the payment amount for each of the time intervals to be based on a portion of a realized income value measured in the future for the then-completed time interval. As the percentages vary, the amounts calculated from realized income, projected income or its union may be varied by different percentages as different multipliers for different periods);
set the second multiplier equal to a constant value (See LeClair: col. 2, lines 44-47, the lender and borrower may explore adjustable rate mortgages or "interest-only" mortgages as an alternative, so that earlier payments are lower than they would be with a fixed rate mortgage); and
set the third multiplier equal to a second variable multiplier (See LeClair: col. 20, lines 32-36 and 52-56, and col. 24, 27-30, the lender may limit a different percentage of income from 28% to 36% that a borrower can plan to devote to loan payments; and the payment amount for each of the time intervals to be based on a portion of a realized income value measured in the future for the then-completed time interval. As the percentages vary, the amounts calculated from realized income, projected income or its union may be varied by different percentages as different multipliers for different periods), 
the solving of the equations resulting in a determination of a first value for the first variable multiplier and a second value of the second variable multiplier (See LeClair: col. 20, lines 32-36 and 52-56, and col. 24, 27-30, the lender may limit a different percentage of income from 28% to 36% that a borrower can plan to devote to loan payments; and the payment amount for each of the time intervals to be based on a portion of a realized income value measured in the future for the then-completed time interval. As the percentages vary, the amounts calculated from realized income, projected income or its union may be varied by different percentages as different multipliers for different periods).

As per claim 7, RYAN in view of LeClair teaches the apparatus of claim 6, wherein the constant value is at least one of 1 or 0 (See LeClair: col. 1, lines 28-31, the principal is paid down to zero in the last month of the loan term.).

As per claim 8, RYAN in view of LeClair teaches the apparatus of claim 1, wherein 
the union is a first union (See RYAN: Fig. 4C and [0087], the inode 408 is the union of the two inodes 406 and 410), 
the tree structure association corresponds to a second union of third and fourth margins of time (See RYAN: Fig. 4C and [0087], the union of leaf nodes 402 and 404 to inode 406 reads on the second union and time ranges between t1 and t2, t2 and 4 teaches the third and fourth time margins), and 
a fourth total audience size correspond to exposure to the media for a third union (See RYAN: Fig. 4E and [0089], the union of two inodes 406 and 416 into inode 408 reads on the third union; and LeClain: col. 15, lines 32-35, payment amounts may be determined for the entire term of the loan (dashed line 318) based on the projected income of the borrower during the various periods of the loan term. Here payment amounts determined and accumulated to the entire term teaches correspondence of amounts),
the third union including the first and second unions (See RYAN: Fig. 4E and [0089], the union of two inodes 406 and 416 into inode 408 reads on the third union that includes the second union inode 406), 
the third union being a highest ancestor in the tree structure association (See RYAN: Fig. 4E and [0089], the union of two inodes 406 and 416 into inode 408, and the leaf nodes 402 and 404 constitute the highest ancestor in the tree structure association).

As per claim 9, RYAN in view of LeClair teaches the apparatus of claim 8, wherein the one or more commercial solvers are to determine the estimate of the third total audience size for the second margin of time based on a difference between the fourth total audience size of the media and a fifth total audience size of the media at the third union if the first union is removed from the tree structure association (See LeClain: col. 15, lines 32-35, payment amounts may be determined for the entire term of the loan (dashed line 318) based on the projected income of the borrower during the various periods of the loan term. Here payment amounts determined and accumulated to the entire term teaches correspondence of amounts).

As per claim 10, RYAN in view of LeClair teaches the apparatus of claim 1, wherein the one or more commercial solvers are to solve the equations analytically to facilitate the parallel computations faster than solving without the parallel computations (See RYAN: [0067], cooperating hardware and software platforms that may be co-located or distributed including physical processors suitable for efficient execution of required programs and algorithms. The execution by processors under co-located platform suggests executing equations without in parallel for solvers).

As per claims 12-19, the claim recite a non-transitory computer readable storage medium comprising instructions which, when executed, cause a machine (See RYAN: [0038]-[0040], a processor that reads on the controller and the solvers; and at least one memory device accessible via the processor, the memory device further containing a body of program instructions which, when executed by the processor cause the computing system) to perform the steps of the processes performed by the apparatus as recited claims 2-9 above and as rejected, respectively, under 35 USC § 103 as being unpatentable over RYAN in view of LeClair above.
Therefore, claims 12-19 are rejected along the same rationale that rejected claims 12-19, respectively.
References
8.1. The prior art made of record: 
 E. U.S. Patent Application Publication US-20210319002-A1.
 F. U.S. Patent US-8185456-B2.
 
8.2. The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
 A. U.S. Patent Application Publication US-20120066410-A1.
 B. U.S. Patent Application Publication US-20140112557-A1.
 C. U.S. Patent Application Publication US-20190354574-A1.
 D. U.S. Patent Application Publication US-20170300911-A1.
 G. U.S. Patent Application Publication US-20080208906-A1.
Conclusion
9.1. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
9.2. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
10. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
November 23, 2021